J-S25018-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

U.S. BANK N.A., AS TRUSTEE IN           :   IN THE SUPERIOR COURT OF
TRUST FOR AND F/B/O THE                 :        PENNSYLVANIA
CERTIFICATE HOLDERS OF MULTI-           :
CLASS MORTGAGE PASS-THROUGH             :
CERTIFICATES CHASEFLEX TRUST,           :
SERIES 2006-2                           :
                                        :
                                        :
            v.                          :   No. 3552 EDA 2016
                                        :
                                        :
DURAND O'MEARA A/K/A DURAND J.          :
O'MEARA                                 :
                                        :
                  Appellant             :

            Appeal from the Judgment Entered October 31, 2016
              In the Court of Common Pleas of Chester County
                   Civil Division at No(s): 2013-11842-RC

BEFORE: BENDER, P.J.E., and RANSOM, J., and FORD ELLIOTT, P.J.E.

MEMORANDUM BY RANSOM, J.:                             FILED JUNE 13, 2017

     In this mortgage foreclosure action, Appellant Durand O’Meara appeals

from the judgment entered October 31, 2016 awarding an in rem verdict in

the amount $1,600,957.43, plus interest and costs in favor of Appellee U.S.

Bank N.A., as trustee in trust for and f/b/o the Certificate Holders of Multi-

Class Mortgage Pass-Through Certificates Chaseflex Trust, Series 2006-2,

(hereinafter “U.S. Bank”). We affirm.

     On May 17, 2006, Appellant executed a thirty-year, interest-first,

fixed-rate mortgage (“Mortgage”) to secure indebtedness on a loan extended

by promissory note (“Note”) in the sum of $1,045,000 in favor of the lender,

Stonebridge Bank.     The Note was signed by Linda Tipton, authorized
J-S25018-17



assistant secretary of JP Morgan Chase Bank, N.A., and attorney in fact for

Stoneridge Bank. See Note, 5/17/2006, at 3. The Note directed payment

to JP Morgan Chase Bank, N.A.        Id.   On the same date, Stonebridge

assigned the Mortgage to JP Morgan Chase Bank, N.A. On July 6, 2006, the

assignment of the Mortgage to JP Morgan Chase Bank was recorded.

      In June 2010, Appellant defaulted on his payment obligations under

the Note.   In September 2010, U.S. Bank sent Act 91 notice of default to

Appellant. In December 2012, JP Morgan Chase confirmed the assignment

of the Mortgage to U.S. Bank in writing.        On February 20, 2013, the

assignment of the Mortgage to U.S. Bank was recorded. Appellant failed to

make further payments on the Note.

      In December 2013, U.S. Bank commenced this mortgage foreclosure

action. Following preliminary objections, U.S. Bank filed an amended and a

second amended complaint. Appellant’s third set of preliminary objections

was denied. In December 2014, Appellant filed an answer and new matter.

In October 2015, U.S. Bank filed a motion for summary judgment, which

was denied in February 2016. The case proceeded to a bench trial on June

8, 2016.

      On June 21, 2016, the court issued a memorandum and order granting

an in rem verdict in favor of U.S. Bank in the amount $1,600,957.43, plus

interest, at the per diem rate of $196.66, and other costs for foreclosure and

sale of the mortgaged property. See Trial Ct. Decision, 6/21/2016.




                                    -2-
J-S25018-17



     Appellant filed a post-trial motion raising challenges to U.S. Bank’s

standing, the sufficiency of the Act 91 notice, and proof of the amount due

under the loan. In September 2016, the court issued an order accompanied

by memorandum opinion denying Appellant’s post-trial motion. See Trial Ct.

Mem., 9/27/2016.

     Appellant timely appealed and filed a court-ordered Pa.R.A.P. 1925(b)

statement. The court issued a response pursuant to 1925(a), asserting that

the issues Appellant raises were addressed in its memorandum opinion

denying the post-trial motion.

     On appeal, Appellant raises the following issues:

     1. Whether the Trial Court committed prejudicial error and
     abused its discretion when ruling on admissibility of and
     sufficiency of evidence of Plaintiff's claim of Holder of the subject
     Note. Rule 1925 Statement, No 1.

     2. Whether the Trial Court committed prejudicial and reversible
     error and abused its discretion by admitting into evidence Notes,
     allonges, and/or mortgage assignments despite the absence of
     reliable evidence regarding status or authority of alleged
     conveying entities. Rule 1925 Statement, No 2.

     3. Whether the Trial Court committed reversible and prejudicial
     error and abused its discretion concluding the Defendant lacked
     standing to challenge named Plaintiff as the "holder", in light of
     an unexplained discrepancy between the named Plaintiff and the
     entity named in the last assignment and power of attorney
     documents. Rule 1925 Statement, No 3.

     4. Whether the Trial Court committed prejudicial and reversible
     error and abused its discretion by admitting into evidence the
     last mortgage assignment. Rule 1925 Statement, No 4.




                                     -3-
J-S25018-17


      5. Whether the Trial Court committed prejudicial and reversible
      error and abused its discretion when it failed to exclude evidence
      of Notice of Intent to foreclose. Rule 1925 Statement, No 5.

      6. Whether the Trial Court committed prejudicial and reversible
      error and abused its discretion by admitting into evidence the
      unreliable and untrustworthy evidence of the alleged amount of
      indebtedness via testimony of Plaintiff's witnesses, Ms. Benight
      and Mr. Woods. Rule 1925 Statement, No 6.

      7. Whether the Trial Court committed prejudicial and reversible
      error and abused its discretion when it entered a "verdict" in
      favor of Plaintiff, and an in rem judgment including "other costs
      and charges collectible under the mortgage and loan
      documents". Rule 1925 Statement, No 7.

Appellant's Br. at 4.

      Appellant’s first issue challenges U.S. Bank’s standing to commence

the underlying foreclosure action. Appellant contends that the court erred in

finding that U.S. Bank had standing to bring the foreclosure action as a

holder in due course or real party in interest based on: 1) irregularities in

the evidence presented by U.S. Bank; 2) lack of good faith or consideration

given for transfers of the note; 3) flaws in the allonges; 3) endorsements

that were “foreign to the original note;” 4) “consistently different” versions

of the Note attached to the pleadings; and 5) the lack of “original

signatures.” See Appellant's Br. at 19-24; id. at 20 (citing in support J.P.

Morgan Chase Bank, N.A. v. Murray, 63 A.3d 1258 (Pa. Super. 2013)).

Appellant “contests whether the named Plaintiff in this litigation is the same

entity to whom the subject Note and Mortgage were allegedly conveyed,

because   the   latter   entity   is   identified   as   'Chase   Mortgage   Finance


                                         -4-
J-S25018-17


Corporation Multi-Class Mortgage Pass-Through Certificates ChaseFlex Trust

Series 2006-2' and the named Plaintiff does not include 'Chase Mortgage

Finance Corporation' in its name.” Appellant's Br. at 15.    Appellant claims

that the court erred in precluding him from presenting evidence and/or

testimony to challenge the authenticity of the allonges presented at trial and

securitization based on an alleged “discrepancy between the named

[Appellee] and the trust to whom [Appellee] alleged the note and mortgage

were conveyed.” See id. at 25-26.       Appellant maintains that harm would

result if payment were made to U.S. Bank on an improper basis. Id. at 32.

      In response, U.S. Bank asserts that it presented sufficient evidence to

establish that it was the proper party to bring the foreclosure action via its

possession of the original note at trial.   See Appellee’s Br. at 8-10.   U.S.

Bank contends that no pre-recorded assignment was necessary to file a

complaint in a foreclosure action.     See id. at 11 (citing 13 Pa.C.S. §

3203(b), § 3104(a)); id. at 15 (citing US Bank v. Mallory, 982 A.2d 986,

993 (Pa. Super. 2009)). Further, U.S. Bank contends that Appellant lacks

standing to challenge the assignments of the Mortgage, Power of Attorney or

PSA because “[t]he validity of the Assignments of Mortgage, Power of

Attorney, and PSA does not impact whether [Appellant] owes his obligations

under the Note and Mortgage, and there is no danger of [Appellant] being

subject to double liability on the note.” Appellant's Br. at 14-15. We agree.




                                     -5-
J-S25018-17


      In a mortgage foreclosure action, the mortgagee is the real party in

interest. See Wells Fargo Bank, N.A. v. Lupori, 8 A.3d 919, 922 n.3 (Pa.

Super. 2010); see also Pa.R.C.P. 1147 (requiring a plaintiff in a mortgage

foreclosure    action   to   name   the    parties   to       the   mortgage    and    any

assignments).     To establish standing in a mortgage foreclosure action, a

plaintiff must plead ownership of the mortgage under Rule 1147, as well as

possess the right to make demand upon the note secured by the mortgage.

Barbezat, 131 A.3d at 69. A mortgagee must hold the note secured by a

mortgage, as the note and mortgage are inseparable. Id. at 75 n.3.

      Appellant relies upon Murray to support his argument that U.S. Bank

does not hold the original note. Appellant argues that Murray held that a

plaintiff in a mortgage foreclosure action must provide requisite proof of its

right to maintain the action, and questionable documents do not furnish

sufficient proof. Appellant’s Brief at 15 (citing in support Murray, 63 A.3d

at 1268).     Murray is distinguishable, as in that case, the plaintiff had not

filed of record a copy of the note including the allonge until after the trial

court granted summary judgment.           Murray, 63 A.3d at 1266-1268.                The

defendant’s     assertions   were   based       upon      a    visual     inspection   and

contradictory evidence of record.     Id.       The record here is not in question,

and the allonges were provided to the trial court for inspection at trial.

      Here, the trial court found “[a]t trial, [Appellee U.S. Bank] produced

and made available for inspection the original Note.                    [U.S. Bank] is in


                                          -6-
J-S25018-17


possession of the original Note.” Findings of Fact (“FOF”), 6/21/2016, at ¶

9. As the court found that U.S. Bank is the holder of the note, the Mortgage

can have no separate existence from the note. See 13 Pa.C.S. § 9203(g).

Therefore, U.S. Bank had standing to bring a foreclosure action based on its

possession of note “on demand regardless of who previously held the note.”

Bank of America, N.A. v. Gibson, 102 A.3d 462, 466 (Pa. Super. 2014).

Accordingly, we discern no abuse of discretion or error of law by the trial

court in making its factual findings with regard to U.S. Bank’s standing to

bring the foreclosure action as a holder in due course.

      In another effort to challenge U.S. Bank’s standing, Appellant’s

second, third, and fourth issues challenge the validity of the assignments.

However, these issues are also without merit. In a foreclosure action, the

plaintiff must merely own or hold the note to have the right to make a

demand for payment and specifically “name the parties to the mortgage and

the fact of any assignments.” CitiMortgage, Inc. v. Barbezat, 131 A.3d
65, 69 (Pa. Super. 2016) (citing Pa.R.C.P. 1147). “Where an assignment is

effective, the assignee stands in the shoes of the assignor and assumes all

of his rights.”   Id. (citing Smith v. Cumberland Group, Ltd., 687 A.2d
1167, 1172 (Pa. Super. 1997)). The recording of an assignment is “not a

prerequisite to [a bank’s] standing to seek enforcement of the mortgage via

a mortgage foreclosure action.” Mallory, 982 A.2d at 994.

      A note endorsed in blank becomes payable to ‘bearer’ and may
      be negotiated by transfer of possession alone until specially

                                     -7-
J-S25018-17


       endorsed. See 13 Pa.C.S.A. §§ 3109(a), 3205(b). The note as a
       negotiable instrument entitles the holder of the note to
       enforcement of the obligation. See 13 Pa.C.S.A. §§ 3109(a),
       3301.

Barbezat, 131 A.3d at 69.

       As noted by U.S. Bank, Appellant is without standing to challenge the

validity of the assignments.1 If Appellant makes a payment to any assignor,

that serves to discharge its obligations under the note.            See 13 Pa.C.S. §

3602(a).    Thus, Appellant cannot demonstrate potential “injury-in-fact” as

there is no danger of double liability on the note.               See Trial Ct. Op.,

9/27/2016, at 6. As Appellant is not a party to or a third party beneficiary of

the assignment, he lacks standing to challenge the validity of the allonges or

assignments.        Ira    G.   Steffy    &    Son,   Inc.   v.   Citizens   Bank   of

Pennsylvaniva, 7 A.3d 278, 287 (Pa. Super. 2010); see also Murray, 63
A.3d at 1264-65 (“If a borrower cannot demonstrate potential injury from

the enforcement of the … note and mortgage by a party acting under a

defective assignment, the borrower lacks standing to raise the issue.”)

____________________________________________


1
  Here, the court found that Linda Tipton, as authorized secretary of JP
Morgan Chase Bank endorsed the note as payable to JP Morgan Chase Bank,
without recourse. (Findings of Fact (“FOF”), 6/21/2016, at ¶ 4). JP Morgan
Chase, N.A. f/k/a The Chase Manhattan Bank endorsed the Note and made it
payable to Chase Home Finance, LLC s/b/m Chase Manhattan Mortgage
Corporation, without recourse. Id. at ¶ 5. On the same date, Chase
Manhattan Mortgage Corporation endorsed the note and made it payable in
blank, without recourse. Id. at ¶ 6. In August 2006, a second series of
identical endorsements were notated on the note from JP Morgan Chase to
Chase Manhattan Mortgage, resulting in a “bearer note” payable in blank.



                                           -8-
J-S25018-17


(quoting In re Walker, 466 B.R. 271, 285-86 (Bankr. E.D. Pa. 2012)).

Accordingly, Appellant’s second, third, and fourth issues are without merit.

       In his fifth issue, Appellant contends that U.S. Bank failed to comply

with Act 91, which requires a mortgagee who desires to foreclose to send

notice to the mortgagor advising the mortgagor of his delinquency.

According to Appellant, “Section 18 of the Mortgage requires notice to be

issued no less than 30 (thirty) days prior to commencement of an

enforcement action or acceleration.” Appellant's Br. at 40. In addition, he

suggests that U.S. Bank failed to send a second notice before filing its

amended complaint. Id. at 41.2

       Instantly, we note that Act 91 merely requires that notice be sent “at

least thirty (30) days before the mortgagee…begins any legal action,

including foreclosure, for money due under the mortgage obligation or to

take possession of the mortgagor’s security.”     35 P.S. § 1680.403c(2)(i).

Thus, the premise of Appellant’s argument is incorrect.      Nevertheless, as

noted by the trial court and U.S. Bank, this claim is waived based on

Appellant’s failure to raise any argument relating to notice via preliminary

objections in response to the amended complaint. See Appellee’s Br. at 17

____________________________________________


2
  In support, Appellant relies on HSBC Bank, NA v. Donaghy, 101 A.3d
129, 134 (Pa. Super. 2014), in which this Court held that whether the
mortgagor had complied with Act 91 created a factual dispute that precluded
summary judgment. Donaghy, 101 A.3d at 134. Because Appellant went
to trial in this case, Donaghy is inapposite.



                                           -9-
J-S25018-17


(citing in support Roberts v. Estate of Pursely, 700 A.2d 475, 479 (Pa.

Super. 1997) (citing Pa.R.C.P. 1028(a)(2) (party must raise failure of a

pleading to conform to law or rule of court by preliminary objection);

Pa.R.C.P. 1032(a) (party waives all defenses and objections which are not

presented by preliminary objection, answer or reply)).

      The notice required by Act 91 is a procedural requirement that the

mortgagee must satisfy before filing its complaint; however, “a defective Act

91 notice does not deprive the courts of subject matter jurisdiction.”

Beneficial Consumer Discount Co. v. Vukman, 77 A.3d 547, 203 (Pa.

2013).   Accordingly, Appellant waived this argument by failing to timely

raise it in his preliminary objections in response to U.S. Bank’s second

amended complaint. See id.; see also Pa.R.C.P. 1028(a)(2).

      In his sixth and seventh issues, Appellant contends that the court

erred in admitting evidence at trial with respect to the amount due.

Appellant maintains that the testimony and/or business records did not fall

within the business records exception to the hearsay rule. See Appellant's

Br. at 42-51 (citing Pa.R.Evid. 803(6)).       In support of this argument, he

challenges the court’s factual findings regarding the accuracy of information

entered into data systems, the quality control protocols, authority to enter

calculations   for   the   charges,   and   the   witnesses’   lack   of   personal

responsibility for maintaining the records. Id.




                                      - 10 -
J-S25018-17


       Here, the trial court’s opinion summarizes its reasons in support of its

decision to admit evidence under the business records exception. See TCO

at 7-8 (discussing Pa.R.E. 803(6), 42 Pa.C.S. § 6108). As the trial court’s

findings are supported by the record, we discern no abuse of discretion. We

adopt the relevant portion of the trial court’s analysis as our own for purpose

of further appellate review. See Trial Ct. Op., 9/27/2016, 7-10.3

       Judgment affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/2017




____________________________________________


3
  Specifically, U.S. Bank presented evidence of the amount due through
testimony of representatives from both servicers of the Mortgage, Sherry
Benight on behalf of SPS, and Samuel Woods on behalf of JP Morgan Chase.
Based on their testimony, the court concluded that the records of the
amount due were kept as a regularly conducted business activity and
overruled Appellants’ objections to the exhibits admitted into evidence.



                                          - 11 -
                                                                                        Circulated 05/16/2017 02:54 PM
                                                                                                                                                  0
.,
     >.'




           US BANK NATIONAL ASSOCIATION, AS : IN THE COURT OF COMMON PLEAS
           TRUSTEE IN TRUST FOR AND F/8/0
           THE ·CERTIFICATE-HetSER&eF-----·-·· -···-:·-SHEST-ER--G0l;JN=r¥,-PENNS¥-t:-VANtA--···---
           MULTI-CLA.55 MORTGAGE PASS-
           THROUGH CERTIFICATES CHASEFLEX : CIVIL ACTION - FORECLOSURE.                                            --
           TRUST, SERIES 2006-2                                                                         --.- .. -,
                             Plaintiff,           , : NO. 2013-11842         ,:-;··s=-·: · ·.. · , . .:             I



                             v.                                                                    ~-
                                                                                                   ~
                                                                                                            . :·~·;••~·f.
                                                                                                                   ·. ,,,\:,..'Jt
                                                                                                                                   •         .,

                                                                                                                                            ,-~
           DURAND J. O'MEARA A/KJA DURAND                                                          ~ ,, . . , _ . i ;
                                                                                                                            . :··;-~:·~'
           O'MEARA
                            Defendant                                                               '::3 ~r                 ;

                                                                                                    -0      fTl
           Anita Murray, Esquire, on behalf of Plaintiff                                            ::r::   0                   . ~ -~
           Anita Fulwiler O'Meara, Esquire, on behalf of Defendant                                                                . ·.~
                                                                                                                        ••«; •         "<             "S'.

                                      MEMORANDUM OPINION AND ORDER
                                                                                            .,                     ~:/ ;~j · ..
                                                                                            t


                   Presently before us for decision is the post-trial motion of Defendant, Durand J.
           O'Meara ("Defendant"). Plaintiff, US Bank National Association, as Trustee in Trust for
           and fib/o the Certificate Holders 'of Multi-Class Mortgage Pass-Through Ce~cates
           chasenex Trust, Series 2006-2       (·us   Bank") 1, filed a complaint in mortgage foreclosure
           on December 3, 2013 against Defendant. Following preliminary objections, an amended
           complaint was filed March 11, 2014. Followlng a second set of preliminary objections, a
           second amended complaint was filed on May 22, 2014. After a third set of preliminary
           objections was overruled, Defendant filed an answer with new matter on December 23,
           2014.
                   A bench trial was held· on June 8, 2016. US Bank appeared and presented
           eviden~    through     Sherry Benlght, an employee of Select Portfolio Servicing ("SPSu)2,
           and Samuel Woods, an employee of JP Morgan Chase Bank, N.A. ("JP Morgan
           Chase')3. (N.T. 8:8-9, 64:1-5) Defendant did not appear, but his counsel was present to
           argue his case and cross-e:i                                                       ···-   -· -···-··-----




       The case arises from a mortgage ("Mortgage") securing real property located at 915
Buck Run Road, ~oat~sviRe, Pennsylvania C'Prop~f!Yj_ ~ritered into by _Qefenda~_ang
stonebridge Bank on May _1_7,. 2006. (Exh. P-3) The M_ortgage was recorded_O!J J14ly 6,
2006 in the Office of the Recorder of Deeds, Chester County, In Mortgage Book No. 6889,
Page 738. (Exh. P-3) The Mortgage secured Defendant's obligations under a promissory
 note ("Note1 given to Stonebridge Bank also on May 171 2006 in consideration of a loan to
           (


 Defendant in the amount of $1,045,000. (Exh. P-2) Under the fixed interest rate (6.875%)
 Note, Defendant promised to pay the Note Holder4 monthly installment p~yments
 commencing July 1, 2006 and continuing each month thereafter until the loan was paid in
 full with a final payment due June 1, 2036. For the first 120 months, payments were
 $5,986.98 (interest only) and thereafter rose to $8L023.B6. (Exh. P-2, ,i 3) The Note
 included a 15-day grace period for each payment and provided for assessment of a 5%
 late fee for overdue payments of principal and interest. (Exh. P-2,            ,r 6) Under the Note,
 Defendant would be in default for failure to pay the full amount of each monthly payment
 on its due date. (Exh. P-2,   ,r 6).   Defendant failed to make the monthly payment due on
 June 1, 2010. Defendant has continued to be in default for failure to make monthly
 payments due each and every mon1h thereafter. (N.T. 37:10-17, 38:8-20, Exh. P-10a)
        By written mortgage assignment dated May 17, 2006, Stonebridge Bank confirmed
 the asslqnment'ot the Mortgage to JP Morgan Chase and on July 6, 2010 that assignment
· was recorded in the Office of the Recorder of Deeds, Chester County, MortgageBook No.
 6889, Page 756. (Exh. P-4) By written mortgage assignment dated December 31, 2012,
 JP Morgan Chase confirmed the assignment of the Mortgage to US .Bank6 and on



 4 Stonebridge Bank is identified in the Note as the "Lender." (Exh. P-2, ,r 1) The Note
 provides: "I understand that the Lender may transfer this Note. The Lender or anyone
 who takes this Note by transfer and who is entitled to receive payments under this Note
 Is called the 'Note Holder," (Exh. P-2, ,r 1) ·
 6 The written mort.9age assignment identified the assignee as "U.S. Bank National

 Association, as Trustee for Chase Mortgage Finance Corporation Multi-Class Mortgage
 Pass-Through Certificates ChaseFlex Trust, Series 2006-2." Thus, US Bank is the
 Trustee and the Trust is ChaseFlex Trust, Series 2006-2. The plaintiff herein is the
 assignee under this written mortgage assignment recorded December 31, 2012. (Exh.
 P-5)

                                                  2.
February 20, 2013 that assignment was recorded in the Office of the Recorde·r of Deeds,
Chester County, Mortgage Book No. 8467, Page 1127. (Exh. P-5)
      At trial, the original Note and attached allonges were in the possession of US
Bank's attorney and were presented for inspection. (N.T. 14:5-7, Exh. P-2)6 Most recently,
before being delivered to US Bank's attorney, and when this action was commenced, the
original Note and allonges were physically possessed by SPS, US Bank's seivi.cing agent
and attorney-in-fact. (N.T. 14:24-15:24, Exh. P-1) The Note contained the following
                  .
undated endorsement on its last page:
                          Pay to the Order of JPMorgan Chase Bank, NA
                                         Without Recourse
                                   By JPMorgan Chase Bank, NA
                                Attorney In Fact for Stonebridgc Bank
                                By Isl be Qt«
                                  /Its Authorized Assistant Secretary
(N.T. 17:3-4, Exh. P~2)
       A series of allonges were attached to the original Note. The first allonge set forth:
                          PAY TO THE ORDER OF:
                                   Chase Home Finance, LLC slb/m Chase
                                   Manhattan Mortgage Corporation
                          without recourse this 7/25/2006
                                   JP Morgan Chase, N.A f/l      The third allonge set forth:
                       PAY TO THE ORDER OF:
                                Chase Home Finance, LLC slb/m Chase
                                Manhattan Mortgage Corporation

                       without recourse this 812412006
                                JP Morgan Chase Bank, NA flk/a The Chase Manhattan Bank
                                an Ohio Corporation
(N.T. 17:11-13, Exh. P-2)
      The fourth allonge set forth:
                       PAYTOTHEORDEROF:


                       without recourse this 8/24/2006
                                Chase Home Finance, LLC s/b/m Chase Manhattan Mortgage
                                Corporation a Delaware Corporation
(N.T. 16:6-10, 17:14-15, Exh. P-2)
       On September 17, 2010, following default, US Bank caused Act 91 Notices to be
sent to Defendant and his spouse, also his attorney herein, Anita O'Meara, who was at the
time on the deed to the Property. (Exh. P-6) When no further payments were made, US
Bank commenced this action on December 3, 2013.
       Defendant's post-trial motion raises challenges to US Bank's standing, the pre-
foreclosure notice and the proof offered of the amount due under the loan.
Standing
       Defendant challenges US Bank's standing to bring this mortgage foreclosure action
and focuses primarily on purported irregularities in US Bank's ownership of the Note,
Defendant contends that US Bank cannot assert standing based on the failure of the final
two allonges, both dated August 24, 2006, to convey any interest in the Note to US Bank.
Defendant also contends that a failure to produce or!glnal allonges at trial is fatal to US
Bank's case. With regard to both of these claims, there is no evidence to support
Defendant's view. US Bank's witness, Ms. Benight, testified as to the order in which the
allonges were attached to the Note. (N.T. 15:25-16:10, 16:24-17:15; Exh. P-2) The final
allonge is endorsed in blank. (N.T. 17:14-15, Exh, P-2) Ms. Benight's testimony was not


                                              4
challenged. Only Defendant's attorney stated at trial that the two final allonges are copies,
                 '
not originals. Ms. Benight was not questioned about t~eir status.
       Defendant falls to address US Bank's strongest claim to standing, possession of
the Note. The original Note was produced ~ trial by US Bank. Regaroless of US Bank's
status under the allonges, US Bank is a holder through possession of the Note. The Note
is a negotiable Instrument governed by Article 3 of the Uniform Commercial Code. JP
Morgan Chase Bank. N.A v. Murray, 2013 Pa. Super. 55, 63 A.3d 1258, 1264 {Pa. Super.
Ct. 2013). A party who possess the Note is entitled to enforce it In an in rem mortgage
foreclosure action. "[llhe chain of possession by which [a party] c[o]me[s] to hold the
[n]ote Ps] immaterial to its enforceability by [the party]." kl, 63 A.3d at 1266. US Bank as
holder of the Note is entitled to make demand upon and to enforce Defendant's obligations
thereunder.
       Defendant also raises an Issue concerning US Bank's rights as assignee of the
Mortgage, claiming that the final assignment of the Mortgage was not made to US Bank.
Contrary to Defendant's claim, the final- assignment of the Mortgage was made to US Bank
as Trustee of the ChaseFlex Trust, Series 2006-2, the same entity as plaintiff herein. (N.T.
26:20-22, Exh. P-5) Furthermore, Defendant lacks standing to challenge any defect in the
assignment of the Mortgage. One who is not a party        to   or a third party beneficiary of a
contract lacks standing to argue that the contract Is invalid. Ira G. Steffy & Son. Inc. v.
Citizens Bank of Pennsylvania. 2010 Pa. Super. 175, 7 A.3d 278, 287 (Pa. Super. Ct.
2010). Only those in privily of contract or with some legal right existing at common law or
by statute have standing to challenge the validity of an assignment. Rottmund v. Cont'I
Assur. Co., 761 F. Supp. 1203, 1209 (E.D. Pa. 1990). When the defendant in BAC Home
Loans Servicing, LP. v. Viola, 2014 WL 786387 (Pa.Com.Pl., 2014 ) sought to challenge
the validity of the assignment of both the note and mortgage in a foreclosure action, the
trial court ruled:
        if a defendant cannot demonstrate potential injury from the enforcement of
        the Note and the Mortgage by a party acting under an alleged '"defective
        assignment," the defendant lacks standing to challenge the assignment In
        re Walker; 466 B.R. 271 (Bankr.E.D.Pa. 2012); JP Morgan Chase Bank,
        N.A. v. Murray, 63 A.3d 1258 (Pa. Super. Ct. 2013). Here, Appellant lacks
        any "injury in fact" because the Note is a negotiable instrument and Appellee


                                               5
      is the holder. Therefore, even if the assignment to BAC Home Loans
      Servicing were somehow defective and the assignor retained ownership of
      the Note and the Mortgage, any payments Appellant- made or makes to
      Appellee will discharge her liability under the Note. Id.; 13 Pa. C.S. §
      3602(a). There is no danger of Appellant being subject to double liability on
      the Note. Id.
Id., *5, affd 108 A.3d 123. For the same reasons, Defendant cannot challenge US Bank's
rights as assignee of the Mortgage here.
       Finally, Defendan~ attempts to challenge US Bank's right to proceed as plaintiff
based upon the exhibits to the Limited Powers of Attorney appointing JP Morgan Chase as
Master Servicer and SPS as Sub-Servicer. These exhibits reference Pooling and Servicing
Agreements. (Exh. P~ 1) However, Defendant lacks· standing to challenge a contract to
which he is neither a party nor a third party beneficiary. Whether he challenges the Limited
Power of Attorney or the Pooling and Servicing ,Agreement, Defendant lacks standing. In
re Walker. 466 B.R. at 285--287 (Bankr. E.D. Pa. 2012)(debtor was without standing to
challenge whether the creditor had violated a pooling and servicing agreement and
consequently had acted under a defective assignment of the note and mortgage); The
Bank of New York Mellon v: O'Quinn, 2016 WL 3~44639 (Pa.Com.Pl., 2016), *2.
Furthermore, 1he Trust at issue, ChaseFlex Trust Series 2006-2, is ide.ntified as one of the
assets governed by the Pooling and Servicing Agreements referenced in the exhibits to
the Limited Powers of Attorney. (N.T-. 41:16-45:13, Exh. P-1)
Pre-Foreclosure Notice
       Defendant was served with an Act 91 Notice ("Notlce").7 (Exh. P-6) The Notice was
sent by certified mail to Defendant on September 17, 2010 and Defendant subsequently
signed for receipt of the Notice. The action in mortgage foreclosure was commenced
December 3, 2013.
       Defendant cites to fflf 15, 18, 20 and 22 of the Mortgage and indicates that the
Notice was somehow deficient under these sections. However,. Defendant fails to offer
much detail of any alleged deficiency. Defendant seems to argue that the Notice was not


7US Bank was not obligated to provide an Act 6 Notice because the original principal
balance of the mortgage was more than the original principal balance threshold of the
Act. 41 P.S. § 101, 403.

                                              6
                                                                                          ...   ···-----




timely under the terms of the Mortgage and references a requirement that the Notice must
issue "no less th~r:i. ~9 @irty) days prior to commencement C?f anenforcement         action, •. ".
(Post-Trial Motion, 1{30) The Notice issu_ed more than three years before the foreclosure
action was commenced with the filing of a complaint and was, therefore, issued no less
                          .                                                       .
than thirty days prior to the commencement of the action. Contrary to Defendant's
argument, the filing of the second amended complaint was not the commencement of an
action. The cases cited by Defendant, Wells Fargo Bank N.A v. Spivak, 2014 Pa. Super.
250, 104 A.3d 7 (Pa. Super. Ct. 2014)(lender must send a new Act 6 notice prior to
commencing    a   second foreclosure action) and HSBC Bank, NA          v.   Donaghy, 2014 PA
Super 215, 101 A.3d 129 (Pa. Super. Ct. 2014)(summary judgment may not be entered
where there remains a genuine issue of material fact as to whether the lender complied
with the notice provisions of the mortgage agreement) are inapposite. To the extent
Defendant argues that US Bank failed to comply with notice requirements                    in the
Mortgage, the evidence does not support Defendant's claim: To the extent Defendant
argues that US Bank failed to comply with statutory requirements,            Defendant waived
this claim by failing to raise the claim by preliminary objection. Beneficial Consumer
Disc. Co. v. Vulonan, 621 Pa. 192,     rt   A3d '547, 553 (2013)(Act     91 requirements are
procedural,   not jurisdictional);   Chase v. Hodge, 2014 WL 1710849/2                (where a
procedural issue can be raised by preliminary objection, failure to do so constitutes
waiver}.
Proof of Sum Due
       Defendant's final claim addresses the quality of the proof of the amount due under
the loan. Defendant alleges that we erred in admitting evidence of his debt as a business
record exception to the hearsay rule under Pa.R.E. 803(6) and/or as a uniform business
.record under 42 Pa. C.S.A. § 6108.
       Pa.RE. 803(6) provides:
       The following are not excluded by the rule against hearsay ...
       (6) Records of a Regularly Conducted Activity. A record (which includes
       a memorandum, report, or data.compilation in any form) of an act, event or
       condition if, .
       (A) the record was made at or near the time by-or from information
       transmitted by-someone with knowledge;          ·

                                               7
      (B) the record was kept in the course of a regular1y conducted activity of a
      "business", which term includes business, institution, association, profession,
      occupation, and calling of every kind, whether or not conducted for profit;
      (C) making the record was a regular practice of that activity; -
       (D) . all these conditions are shown by the testimony of the custodian or
     · another qualified witness, or by a certification that complies with Rule
       902( 11) or ( 12) or with a statute pennitting certification; and
      (E) neither the source of infonnation nor other circumstances indicate a lack
      of trustworthiness.                                     ·
Pa.RE. 803(6).
      The Uniform Business Records as Evidence Act. provides:                                   ·]
      (b) General rule.-A record of an act, condition or event shall, insofar· as·
      relevant, be competent evidence if the custodian or other qualified witness
      testifies to its identity and the mode of its preparation, and if it was made in
      the regular course of business at or near the time of the act, condition or
      event, and if, in the opinion of the tribunal, the sources of Information,
      method and time of preparation were such as to justify its admission.
      (c) Definltlon.-As used In this section "business" includes every kind of
      business, profession, occupation, calling, or operation of institutions whether
      carried on for profit or not.
42 Pa.C.S.A. § 6108.
      US Bank elicited testimony from a representative of each of its servicers. Ms.
Benight testified as a contested default case manager for SPS to establish the amount due
                                                   ,
as a result of Defendant's default. (N.T. 8:8-9:2) Ms. Benight testified that SPS, as loan
servicer, is responsible for applying payments received from borrowers and making
payments as needed to maintain the property. SPS assumed these responsibilities from
JP Morgan Chase on August 11 2013. (N.T. 9:3-10, 24:1-15, Exh. P-8) Ms. Benight
testified that SPS uses an industry standard computer record keeping program known as
                       .                                                                   .
Black Knight Financial Services ("Black Knight") to collect and store information relevant to
the loans it services, Including Defendant's loan. (N.T. 9:11-10:1, 51:22-52:2) When SPS
took over Defendant's loan, the regularly conducted boarding process included reviewing
addresses, insurance, amounts due, amortization schedules, the note, the mortgage and
the prior servicer's records. (N.T. 10:2-11 :3) Ms. Benlght was familiar with Defendant's
obligations under the mortgage and she knew which payments were escrowed, how


                                              8
insurance was hand!~     and how late payment fees accrued. (N.T. 21:19-22:18, 23:1-15,
22:19-25)
       Ms. Benight introduced and described a Pay3 Report, which is a record of lnt~rest . -·
due on Defendant's loan. (N.T. 29:24-30:19, 55:18-22, Exh. P-9a) Ms. Benight testified
                                                                                   '
that the Pay3 Report is a record maintained by SPS iD the regular course of business with
information recorded by someone having knowledge of the event or activity being reported
and that recording took place at or near the time received. (N.T. 30:3-13) The Pay3
Report generated a payoff on Defendant's loan as of June 8, 2016, the date of trial. (N.T.
30:20-31:2, Exh. P-9a)
       Ms. Benight also Introduced and described a Pay4 Report, which is another record
regularly kept in the course of SPS's business. (N.T. 31 :3-8, Exh. 9-a) The Pay4 Report is
produced from information recorded by someone having knowledge of the event or activity
being reported and 1hat the information Is recorded at or near the time received. (N.T.
31:5-14, Exh. P-9a) The Pay4 Report was also ge~erated for June 8, 2016. (N.T. 31:15--
20; Exh. P-9a) Ms. Benig~t explained that nature of the items contained within the Pay4
Report, such as escrow advance and ~bverable balance. (N.T. 31:21-32:6; Exh. P-9a)
       Ms. Benight was familiar with and testified about the SPS Payment History Report,
also routinely created and maintained in the normal course of SPS's business at or near
the time of the event or activity it record by someone with knowledge or from information
transmitted by someone having knowledge of the event or activity being reported (N.T.
34:10- 35:1, Exh. P-10a) The Payment-History Report shows all payments received and all
 paymentsmade by SPS. (N.T. 36:3-11; 55:18-25, Exh. P-10a) According to Ms. Benight,
the first entry is dated August 8, 2013 and reflects Information from when the loan was
 boarded by SPS upon receipt from JP Morgan Chase. (N.T. 36:12-21) Ms. Benight
testified that the boarded figure, $37,518.72, represented the escrow advance made by JP
 Morgan Chase and that based on the report, $1,044.061.80 was the princi~al balance
. when the debt was received from JP Morgan Chase. (N.T. 36:22-37:9)
      · Ms. _Benight testified that she was familiar with the exhibits produced by SPS,
  ~
 having reviewed the documents on paper as well as on her computer and that she did not ·
 personally input data into the Black Knight program, but employees within the payment


                                              9
department, escrow department and accounting department did so .. (N.T. 52:3-53:22) Ms.
Benight did not supervise data entry, but at every point in the process there are
supervisors and managers with oversight responsibilities. (N.T. 60:18-61:121 62:17--63:4)
Ms. Benight testified that the total amount due at the time of trial, based on these reports,
was $1,600,957.43, consisting of interest, principal, accumulated late charges, escrow
balance and recoverable balance, (N.T. 32:9-33:13, Exh. P-9a).
       Mr. Woods, a mortgage banking research officer, testified as a representative of
Master Servicer JP Morgan Chase. (N.T. 64:1-18) ·Mr.Woods          was familiar with how JP
Morgan Chase generated its detailed transaction history, also using the Black Knight
program. (N.T. 65:17-66:13; Exh P-10) Mr. Woods testified that records are routinely
created and maintained in the course of JP Morgan Chase's business activities at or near
the time of the event or activity being reported by someone with knowledge or from
information transmitted by someone having knowledge who reports the same In regular
course of business. (N,!, 66:21~7:10) Mr. Woods·does not hand.le data entry or supervise
those who do. (N.T. 71:7-12, 72) Mr. Woods testified that JP Morgan Chase, as servicer,
was responsible for receiving payments, making escrow payments of taxes and Insurance,
                               \

and mortgage insurance, if needed, and providing customer service, as needed. (N.T.
65:1-7) Mr. Woods testified that the JP Morgan Chase payment hlstor)".. dates back to
August 25, 2006 and shows transfer to SPS on August 8, 2013 with the escrow advance
and principal balance at transfer matching that which SPS boarded. (N.T. 68:6-24, Exh. P-
1 O) Mr. Wood testified that he prepared for his testimony by reviewing system records, the
transaction history and system notes. (N.T. 74:19-21)          .
       Based upon the foregoing, the testimony and documents 'introduced through SPS.
and JP Morgan Chase were admitted into evidence. Notably at 1he time of trial, Defendant
failed to object as testimony was being elicited from Ms. Benlght and Mr. Woods. To the
extent Defendant has preserved any issue concerning the documents by objecting
generally to all exhibits offered by US Bank, we have explained 1he basis upon which they
were admitted. (N.T. 80:11-17)




                                              10
      For all of the reasons stated, we enter this
                                                           FILED StP 2 7 2016
                                           ORDER                         L{-:tftJf,f'rl.,,.
                                     TZ.
     AND NOW, this           "), 7day of September, 2016, upon consideration of
Defendant's Post-Trial Motion and following argument, it is hereby ORDERED and
DECREED that the Motion is DENIED.


                                           BY THE COURT:




                      I                    EDW~




                                            11